DETAILED ACTION
This action is responsive to the Remarks and Claims amendments filed on July 14, 2022.
Claims 1-3, 8, 10 and 18-20 have been amended. Claims 21-27 have been newly added.
Claims 1-27 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Response to amendments
The objection of claims 1-3, 8, 10 and 18-20 are withdrawn in view of applicant’s amendments.

Claim Objections
Claims 9 and 17 are objected to because of the following informalities:  The claim limitation recites “displaying, on the web based user interface, the rendered generated workflow diagram for viewing of the at least one RPA workflow”.    	There is no a previous rendered workflow in the claim language. Please add the term as indicated above (already amended in claim 1). Appropriate correction is required.

Response to the Arguments
As an initial mater, Examiner would like to point out that the claims are interpreted in light of the specification; however, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Claim Rejection - 35 U.S.C. 102(a)(2) by Thangaraj	Argument: “Thangaraj generally discusses combining business process management (BPM) and robotic process automation (RPA) into a unified BPG and RPA process. See Abstract and paragraph [0002]. 
  	Thangaraj does not disclose, ‘identifying the at least one RPA workflow for viewing on the web based user interface; generating ... a workflow diagram for the identified at least one RPA workflow; [and] rendering ... the generated workflow diagram for the identified at least one RPA workflow ...’. 
  	Instead, Thangaraj discusses ‘creating a BPM process flow ... at operation 210 ... [and] creating an RPA flow ... and adding one or more RPA models for executing one or RPA tasks ‘. See paragraph [0031]. Thangaraj further discusses ‘linking one or more RPA models to BPM process flow ... [by] adding the one or more RPA tasks to the BPM process flow’. See paragraph [0032]. 
  	Further, paragraphs [0043] and [0044] of Thangaraj have nothing to do with generating and rendering the workflow diagram. Instead, these sections discuss an RPA task performed by a bot node and task for execution by the bot 610, respectively.” (Remarks page 13).	  	Response: As an initial mater, the Examiner would like to point out that the
claims are interpreted in light of the specification; however, limitations from the
specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26
USPQ2d 1057 (Fed. Cir. 1993).  	The Examiner respectfully disagrees with the applicant. The Examiner will point out each argued limitation including the current rejection and a brief explanation for a better understanding.   	identifying the at least one RPA workflow for viewing on the web based user interface;   	As rejected in the latest office action the prior art in figures 2-3 and paragraphs [0031], [0040] teaches a process to create and visualize in a user interface at least one RPA process flow (i.e. workflow). Said RPA process flow is created by adding one or more RPA models for executing one or more RPA tasks. 


    PNG
    media_image1.png
    777
    575
    media_image1.png
    Greyscale
  	The step of adding/selecting the RPA model 335 (i.e. RPA workflow) is equivalent to identifying them in order to be used/processed (e.g. creating an output/viewing). Furthermore, the mere action of selecting/adding from a list it could be also interpreted as identifying/viewing the RPA workflow/task/model in the user interface. It is clear this limitation is completely broad wherein the steps of “identifying” and “viewing” may have multiple interpretations and may need further clarification/amendments.   	It is noted the limitation merely requires a step of selecting RPA tasks (i.e. identifying, e.g. by end user 105) in which it could be executed or displayed at the moment of selection.  	The Examiner encourages further amending the claim limitation to distinguish much better the invention against the prior art of record, in particular what kind of viewing the limitation is referring to.  	generating, using a workflow object model component, a workflow diagram for the identified at least one RPA workflow;  	rendering, using a web based visualization engine component, the generated workflow diagram for the identified at least one RPA workflow;   	As rejected in the latest office action the prior art in figure 5 and paragraph [0043] shows a task of the RPA process (i.e. rendered diagram). The RPA task may include steps such as, performing OCR, opening an application (i.e. object components).

    PNG
    media_image2.png
    760
    584
    media_image2.png
    Greyscale
  	It is noted the applicant argued the RPA workflow is executed/performed by a bot node, however, the claim limitation doesn’t limit or require a type of entity at the moment of generating/rendering.   	The Examiner encourages further amending the claim limitation to distinguish much better the invention against the prior art of record.   	For the reasons above, applicant’s arguments are considered not persuasive, therefore, the rejection is fully maintained. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-10 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated Thangaraj et al. (US Pub. No. 2021/0286597 – hereinafter Thangaraj).
  	With respect to claim 1 (currently amended), Thangaraj teaches a computer-implemented method for viewing at least one robotic process automation (RPA) workflow using a web based user interface (see figure 1 and paragraph [0025], an environment 100 within which systems and methods for combining BPM and RPA into a unified BPM and RPA process can be implemented. The environment 100 may include a data network 110 (e.g., an Internet or a computing cloud), end user(s) 105, client device(s) 120 associated with the end user 105, and a system 170 for combining BPM and RPA into a unified BPM and RPA process), the method comprising:   	accessing, a web based user interface (see figure 1, web browser 140 and paragraphs [0026], [0028]-[0029], the system 170 may include a BPM process modeler 175, an RPA process modeler 180, and an application server 185. The client device 120 may include a user interface 130. Furthermore, a web browser 140 may be running on the client device 120 and rendered using the user interface 130. The web browser 140 may communicate with the application server 185 via the data network 110).   	identifying the at least one RPA workflow for viewing on the web based user interface (see figures 2-3 (and related paragraphs) and paragraph [0031], the RPA process flow may be visualized to a user via a single user interface. The method 200 may further include receiving, from the user, a selection of the one or more RPA tasks. The one or more RPA tasks may be added to the BPM process flow. See paragraph [0040] and figure 3, the user may add one or more RPA tasks to the BPM process flow. In an example embodiment, RPA tasks may be pre-modeled so that the user may select the one or more RPA tasks from a list of RPA tasks. In a further example embodiment, the user may create the one or more RPA tasks. At block 315, the end user 105 may open an RPA process modeler associated with the system 170. The end user 105 may then create an RPA process flow at block 320. The RPA process flow may have one or more RPA models for executing the one or more RPA tasks. At block 335, the one or more RPA models may be linked to a BPM model associated with the BPM process flow. The one or more RPA models may be used for execution of the one or more RPA tasks).   	generating, using a workflow object model component, a workflow diagram for the identified at least one RPA workflow (see figures 5-6 (and related paragraphs) and paragraphs [0043]-[0044], illustrating a task of the RPA process. The RPA task may include steps such as, performing OCR, opening an application (i.e. object components)).   	rendering, using a web based visualization engine component, the generated workflow diagram for the identified at least one RPA workflow (see figures 5-6 (and related paragraphs) and paragraphs [0043]-[0044], illustrating a task of the RPA process. The RPA task may include steps such as, performing OCR, opening an application (i.e. object components)) and   	displaying, on the web based user interface, the rendered generated workflow diagram for viewing of the at least one RPA workflow (see figures 5-6 (and related paragraphs) and paragraph [0043], illustrating a task of the RPA process. The RPA task may include steps such as, performing OCR, opening an application (i.e. object components)).  	With respect to claim 2 (currently amended), Thangaraj teaches further comprising providing non-linear navigation function for navigating on the rendered generated workflow diagram (see figures 5-6).
  	With respect to claims 9-10, the claims are directed to a system that corresponds to the method recited in claims 1-2, respectively (see the rejection of claims 1-2 above; wherein Thangaraj also teaches such a system in figure 7).  	With respect to claims 17-18, the claims are directed to a medium that corresponds to the method recited in claims 1-2, respectively (see the rejection of claims 1-2 above; wherein Thangaraj also teaches such a medium in figure 7 and paragraph [0048]).

Allowable Subject Matter
Claims 3-8, 11-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-27 are allowed.
  	The primary reason for allowance of the claims in this case, is the inclusion of the limitations “displaying, on the web based user interface, a list of a plurality of RPA packages selecting, from the displayed list of plurality of RPA packages, at least two RPA workflows, wherein the at least two RPA workflows are selected from same RPA package or from two different RPA packages, in the list of RPA packages; comparing, the selected at least two RPA workflows by generating a visual representation of differences between the selected at least two RPA workflows; and displaying, on the web based user interface, the visual representation of differences between the selected at least two RPA workflows.” which are not found in the prior art of record.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached on Monday to Friday, 10:30AM - 6:30PM.   	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/ANIBAL RIVERA/Primary Examiner, Art Unit 2192